1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                        2:18-cr-00309-JAD-GWF
      vs.                                                ORDER
9     ELMER ABALBERTO HERNANDEZ-
      ESCOBAR,
10
                           Defendant.
11

12
            Before the Court is the Stipulation to Continue Hearing on Defendant’s Motion for Immediate Pre-
13
     Trial Release (ECF No. 32). Accordingly, IT IS HEREBY ORDERED that the the Stipulation to Continue
14
     Hearing on Defendant’s Motion for Immediate Pre-Trial Release (ECF No. 32) is GRANTED.
15
            IT IS FURTHER ORDERED that the hearing scheduled for October 25, 2018, is VACATED and
16
     RESCHEDULED to 3:00 PM, November 9, 2018, in Courtroom 3D. The U.S. Marshal is directed to
17
     transport defendant to and from the hearing.
18
            DATED this 24th day of October, 2018.
19
                                                               _________________________
20
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
